 



Exhibit 10.1
EXECUTIVE EMPLOYMENT AGREEMENT
         This EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made as of the
27th day of August, 2007 between Moldflow Corporation, a Delaware corporation
(the “Company”), and Gregory Magoon (“Executive”).
         WHEREAS, the Company and the Executive are party to a Change of Control
Agreement dated December 13, 2006 (“Prior Agreement”) and,
         WHEREAS, the Company and the Executive desire to replace the Prior
Agreement with this Executive Employment Agreement, which, upon execution will
completely supersede the Prior Agreement; provided, however that the parties
agree that the terms and conditions of the Prior Agreement shall have been in
effect at all times from the date thereof until the date of this Executive
Employment Agreement.
         NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:
1.      Employment. The term of this Agreement shall extend from the date hereof
(the “Commencement Date”) until the first anniversary of the Commencement Date
and shall automatically be extended for one additional year on each anniversary
thereafter unless, not less than 30 days prior to each such date, either party
shall have given notice that it does not wish to extend this Agreement;
provided, further, that following a Change in Control the term of this Agreement
shall continue in effect for a period of not less than twelve (12) months beyond
the month in which the Change in Control occurred. The term of this Agreement
shall be subject to termination as provided in Paragraph 6 and may be referred
to herein as the “Period of Employment.”
2.      Position and Duties. During the Period of Employment, Executive shall
serve as the Executive Vice President of Finance and Chief Financial Officer,
Treasurer and Assistant Secretary and shall have such duties as may from time to
time be prescribed by the Chief Executive Officer or the Board of Directors of
the Company (the “Board”). Executive shall devote his full working time and
efforts to the business and affairs of the Company.
3.      Compensation and Related Matters.
         (a)      Base Salary and Incentive Compensation. Executive’s annual
base salary shall be $205,000. Executive’s base salary shall be redetermined
annually by the Chief Executive Officer, the Board or a Committee thereof. The
annual base salary in effect at any given time is referred to herein as “Base
Salary.” The Base Salary shall be payable in a manner consistent with the
general payroll policy of the Company. In addition to Base Salary, Executive
shall be eligible to participate in such incentive compensation plans and
Employee Benefit Plans as the Board or a Committee thereof shall determine from
time to time for senior executives of the Company. As used herein, the term
“Employee Benefit Plans” includes, without limitation, each pension and
retirement plan; supplemental pension, retirement and deferred compensation
plan; savings and profit-sharing plan; stock ownership plan; stock purchase
plan; stock option plan; life insurance plan; medical insurance plan; disability
plan; and health and accident plan or arrangement established and maintained by
the Company.
         (b)      Vacations. Executive shall be entitled to twenty (20) paid
vacation days in each fiscal year, which shall be accrued ratably during the
fiscal year, and Executive shall also be entitled to all paid holidays given by
the Company to its executives. Executive shall be entitled to additional
vacation based on any policy of the Company that provides for additional
vacation based on years of service or other criteria.
         (c)      Additional Benefits. During the Period of Employment the
Company will reimburse the Executive for the cost of a supplemental policy of
long-term disability insurance for the Executive.

1



--------------------------------------------------------------------------------



 



         (d)      Indemnification and Directors’ and Officers’ Insurance. During
Executive’s employment and for the period of time following termination of the
Executive for any reason during which time Executive could be subject to any
claim based on his position in the Company, Executive shall receive the maximum
indemnification protection from the Company as permitted by the Company’s
by-laws and shall receive directors’ and officers’ insurance coverage equivalent
to that which is provided to any other director or officer of the Company.
4.      Unauthorized Disclosure.
         Executive acknowledges that in the course of his employment with the
Company (and, if applicable, its predecessors), he has and will become
acquainted with the Company’s business affairs, information, trade secrets, and
other matters which are of a proprietary or confidential nature, including but
not limited to the Company’s and its affiliates’ and predecessors’ operations,
business opportunities, price and cost information, finance, customer
information, product development information, business plans, various sales
techniques, manuals, letters, notebooks, procedures, reports, products,
processes, services, and other confidential information and knowledge
(collectively the “Confidential Information”) concerning the Company’s and its
affiliates’ and predecessors’ business. Executive understands and acknowledges
that such Confidential Information is confidential, and he agrees not to
disclose such Confidential Information to anyone outside the Company except to
the extent that (i) Executive deems such disclosure or use reasonably necessary
or appropriate in connection with performing his duties on behalf of the
Company; (ii) Executive is required by order of a court of competent
jurisdiction (by subpoena or similar process) to disclose or discuss any
Confidential Information, provided that in such case, Executive shall promptly
inform the Company of such event, shall cooperate with the Company in attempting
to obtain a protective order or to otherwise restrict such disclosure, and shall
only disclose Confidential Information to the minimum extent necessary to comply
with any such court order; or (iii) such Confidential Information becomes
generally known to and available for use in the Company’s industry, other than
as a result of any action or inaction by Executive. Executive further agrees
that he will not during employment and/or at any time thereafter use such
Confidential Information in competing, directly or indirectly, with the Company.
At such time as Executive shall cease to be employed by the Company, he will
immediately turn over to the Company all Confidential Information, including
papers, documents, writings, electronically stored information, other property,
and all copies of them provided to or created by him during the course of his
employment with the Company. The foregoing provisions shall be binding upon
Executive’s heirs, successors, and legal representatives and shall survive the
termination of this Agreement for any reason.
5.      Covenant Not to Compete. In consideration for Executive’s employment by
the Company under the terms provided in this Agreement and as a means to aid in
the performance and enforcement of the terms of the provisions of Paragraph 4,
Executive agrees that:
         (a)      during the Period of Employment and for a period of twelve
(12) months thereafter, regardless of the reason for termination of employment,
Executive will not, directly or indirectly, as an owner, director, principal,
agent, officer, employee, partner, consultant, servant, or otherwise, carry on,
operate, manage, control, or become involved in any manner with any business,
operation, corporation, partnership, association, agency, or other person or
entity which is engaged in a business that is directly competitive with any of
the Company’s products which are produced or in development by the Company as of
the date of Executive’s termination of employment, anywhere in the world;
provided, however, that the foregoing shall not prohibit Executive from owning
up to one percent (1%) of the outstanding stock of a publicly held company
engaged in activities competitive with that of the Company; and
         (b)      during the term of Executive’s employment with the Company and
for a period of twelve (12) months thereafter, regardless of the reason for
termination of employment, Executive will not directly or indirectly solicit or
induce any present or future employee of the Company or any affiliate of the
Company to accept employment with Executive or with any business, operation,
corporation, partnership, association, agency, or other person or entity with
which Executive may be associated, and Executive will not knowingly employ or
cause any business, operation, corporation, partnership, association, agency, or
other person or entity with which Executive may be associated to employ any
present or future employee of the Company without providing the Company with ten
(10) days’ prior written notice of such proposed employment.

2



--------------------------------------------------------------------------------



 



         Should Executive violate any of the provisions of this Paragraph, then
in addition to all other rights and remedies available to the Company at law or
in equity, the duration of this covenant shall automatically be extended for the
period of time from which Executive began such violation until he permanently
ceases such violation.
6.      Termination. Except for termination as specified in Subparagraph 6(a),
any termination of Executive’s employment by the Company or any such termination
by Executive shall be communicated by written notice of termination to the other
party hereto (“Notice of Termination”). Executive’s employment hereunder may be
terminated without any breach of this Agreement under the following
circumstances:
         (a)      Death. Executive’s employment hereunder shall terminate upon
his death.
         (b)      Disability. If, as a result of Executive’s incapacity due to
physical or mental illness, Executive shall have been absent from his duties
hereunder on a full-time basis for one hundred eighty (180) calendar days in the
aggregate in any twelve (12) month period, the Company may terminate Executive’s
employment hereunder.
         (c)      Termination by Company For Cause. At any time during the
Period of Employment, the Company may terminate Executive’s employment hereunder
for Cause if such termination is approved by not less than a majority of the
Board. For purposes of this Agreement, “Cause” shall mean: (A) conduct by
Executive constituting a material act of willful misconduct in connection with
the performance of his duties; (B) criminal or civil conviction of Executive, a
plea of nolo contendere by Executive or conduct by Executive that would
reasonably be expected to result in material injury to the reputation of the
Company if he were retained in his position with the Company; (C) continued,
willful and deliberate non-performance by Executive of his duties hereunder
(other than by reason of Executive’s physical or mental illness, incapacity or
disability) which has continued for more than thirty (30) days following written
notice of such non-performance from the Board; or (D) a breach by Executive of
any of the provisions contained in Paragraphs 4 and 5 of this Agreement.
         (d)      Termination Without Cause. At any time during the Period of
Employment, the Company may terminate Executive’s employment hereunder without
Cause if such termination is approved by a majority of the Company’s Board of
Directors. Any termination by the Company of Executive’s employment under this
Agreement which does not constitute a termination for Cause under Subparagraph
6(c) or result from the death or disability of the Executive under Subparagraph
6(a) or (b) shall be deemed a termination without Cause. If the Company provides
notice to Executive under Paragraph 1 that it does not wish to extend the Period
of Employment, such action shall be deemed a termination without Cause.
         (e)      Termination by Executive. At any time during the Period of
Employment, Executive may terminate his employment hereunder for any reason,
including but not limited to Good Reason. If Executive provides notice to the
Company under Paragraph 1 that he does not wish to extend the Period of
Employment, such action shall be deemed a voluntary termination by Executive and
one without Good Reason. For purposes of this Agreement, “Good Reason” shall
mean: (A) a substantial diminution or other substantive adverse change, not
consented to by Executive, in the nature or scope of Executive’s
responsibilities, authorities, powers, functions or duties; (B) any removal,
during the Period of Employment, from Executive of his title as set forth in
paragraph 2 of this Agreement; (C) an involuntary material reduction in
Executive’s Base Salary except for across-the-board reductions similarly
affecting all or substantially all management employees; (D) a breach by the
Company of any of its other material obligations under this Agreement; (E) a
material change in the geographic location at which Executive must perform his
services; or (F) the failure of the Company to obtain the agreement from any
successor to the Company to assume and agree to perform this Agreement as
required by Paragraph 10. To constitute a termination for Good Reason, the
Executive must provide notice to the Company within 90 days following the
initial existence of any event constituting Good Reason and may not terminate
employment pursuant to this Section unless the Company fails to take action to
remedy the event constituting Good Reason within 30 days of such notice.
         (f)      Date of Termination. “Date of Termination” shall mean: (A) if
Executive’s employment is terminated by his death, the date of his death; (B) if
Executive’s employment is terminated under Subparagraph 6(b) or under
Subparagraph 6(c), the date on which Notice of Termination is given; (C) if
Executive’s employment is terminated by the Company under Subparagraph 6(d),
thirty (30) days or such longer period as the Board of

3



--------------------------------------------------------------------------------



 



Directors may approve, after the date on which a Notice of Termination is given;
and (D) if Executive’s employment is terminated by Executive under Subparagraph
6(e), thirty (30) days after the date on which a Notice of Termination is given.
7.      Compensation Upon Termination or During Disability.
         (a)      If Executive’s employment terminates by reason of his death,
the Company shall, within ninety (90) days of death, pay in a lump sum amount to
such person as Executive shall designate in a notice filed with the Company or,
if no such person is designated, to Executive’s estate, Executive’s accrued and
unpaid Base Salary, plus accrued vacation, to the date of his death, plus the
pro-rata portion (based on months worked during the fiscal year) of the actual
cash bonus that the Executive would have received had the Company met all of the
“at plan” targets in the annual bonus plan that has been approved by the Board
of Directors for the fiscal year in which Executive’s death occurred. Upon the
death of Executive, (i) all stock options granted to Executive on or after
June 1, 2007, which would otherwise vest over the next twelve (12) months shall
immediately vest in Executive’s estate or other legal representatives and become
exercisable, and Executive’s estate or other legal representatives shall have
twelve (12) months from the Date of Termination or the remaining option term, if
earlier, to exercise all such stock options granted to Executive and (ii) all
repurchase rights and other restrictions on the shares of Restricted Stock
granted to Executive on or after June 1, 2007 and held by the Executive which
would otherwise lapse over the next twelve (12) months shall immediately lapse.
All other stock-based grants and awards held by Executive shall be canceled upon
the death of Executive in accordance with their terms. For a period of one
(1) year following the Date of Termination, the Company shall pay such health
and dental insurance premiums as may be necessary to allow Executive’s spouse
and dependents to receive health and dental insurance coverage substantially
similar to coverage they received immediately prior to the Date of Termination.
In addition to the foregoing, any payments to which Executive’s spouse,
beneficiaries, or estate may be entitled under any employee benefit plan shall
also be paid in accordance with the terms of such plan or arrangement. Such
payments, in the aggregate, shall fully discharge the Company’s obligations
hereunder.
         (b)      During any period that Executive fails to perform his duties
hereunder as a result of incapacity due to physical or mental illness, Executive
shall continue to receive his accrued and unpaid Base Salary until Executive’s
employment is terminated due to disability in accordance with Subparagraph 6(b)
or until Executive terminates his employment in accordance with Subparagraph
6(e), whichever first occurs. Upon the Date of Termination, Executive shall
receive the pro-rata portion (based on months worked during the fiscal year) of
the actual cash bonus that the Executive would have received had the Company met
all of the “at plan” targets in the annual bonus plan that has been approved by
the Board of Directors for the fiscal year in which the Date of Termination
occurred and (i) all stock options granted to Executive on or after June 1,
2007, which would otherwise vest over the next twelve (12) months shall
immediately vest and become exercisable, and Executive shall have twelve
(12) months from the Date of Termination or the remaining option term, if
earlier, to exercise all such stock options granted to Executive and (ii) all
repurchase rights and other restrictions on the shares of Restricted Stock
granted to Executive on or after June 1, 2007 and held by the Executive which
would otherwise lapse over the next twelve (12) months shall immediately lapse.
All other stock-based grants and awards held by Executive shall vest or be
canceled upon the Date of Termination in accordance with their terms. For a
period of one (1) year following the Date of Termination, the Company shall pay
such health and dental insurance premiums as may be necessary to allow Executive
and Executive’s spouse and dependents to receive health and dental insurance
coverage substantially similar to coverage they received prior to the Date of
Termination. In addition to the foregoing, any payments to which Executive may
be entitled under any employee benefit plan shall also be paid in accordance
with the terms of such plan or arrangement.
         (c)      If Executive’s employment is terminated by Executive other
than for Good Reason as provided in Subparagraph 6(e), then the Company shall,
through the Date of Termination, pay Executive his accrued and unpaid Base
Salary plus accrued vacation, at the rate in effect at the time Notice of
Termination is given. Thereafter, the Company shall have no further obligations
to Executive except as otherwise expressly provided under this Agreement. In
addition, all vested but unexercised stock options held by Executive as of the
Date of Termination must be exercised by Executive within three (3) months
following the Date of Termination or by the end of the

4



--------------------------------------------------------------------------------



 



option term, if earlier. All other stock-based grants and awards held by
Executive shall vest or be canceled upon the Date of Termination in accordance
with their terms.
         (d)      If Executive terminates his employment for Good Reason as
provided in Subparagraph 6(e) or if Executive’s employment is terminated by the
Company without Cause as provided in Subparagraph 6(d), then the Company shall,
through the Date of Termination, pay Executive his accrued and unpaid Base
Salary, plus accrued vacation, at the rate in effect at the time Notice of
Termination is given plus the pro-rata portion (based on months worked during
the fiscal year) of the actual cash bonus that the Executive would have received
had the Company met all of the “at plan” targets in the annual bonus plan that
has been approved by the Board of Directors for the fiscal year in which
termination occurred. In addition, subject to signing by Executive of a general
release of claims (the “Release”) in a form and manner satisfactory to the
Company, the Company shall provide the following benefits to Executive:
(i)      The Company shall pay Executive an amount equal one (1) times the sum
of (A) Executive’s Base Salary in effect on the Date of Termination and (B) the
Executive’s average annual bonus or other variable cash compensation (including
commissions) over the five (5) fiscal years immediately prior to the year of
termination (the “Termination Amount”). The Termination Amount shall be
calculated by the Company within ten (10) business days following the Date of
Termination and communicated to the Executive in writing and shall then be paid
out in a lump sum within 30 days following effective date of the Release.
Anything in this Agreement to the contrary notwithstanding, if at the time of
the Executive’s separation from service within the meaning of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), the Executive is
considered a “specified employee” within the meaning of Section 409A(a)(2)(B)(i)
of the Code, and if any payment that the Executive becomes entitled to under
this Agreement is considered deferred compensation subject to interest,
penalties and additional tax imposed pursuant to Section 409A(a) of the Code as
a result of the application of Section 409A(a)(2)(B)(i) of the Code, then no
such payment shall be payable prior to the date that is the earlier of (i) six
months and one day after the Executive’s separation from service, or (ii) the
Executive’s death. Any such deferred payment shall earn interest calculated at
the short-term applicable federal rate. On or before the Executive’s Date of
Termination, the Company shall make an irrevocable contribution to a rabbi trust
with an independent bank trustee            in an amount equal to the amount of
such deferred payment plus interest.
(ii)     Upon the Date of Termination, (i) all stock options granted to
Executive on or after June 1, 2007 which would otherwise vest over the next
twelve (12) months shall immediately vest and become exercisable, and Executive
shall have twelve (12) months from the Date of Termination or the remaining
option term, if earlier, to exercise all such stock options granted to Executive
and (ii) all repurchase rights and other restrictions on the             shares
of Restricted Stock granted to Executive on or after June 1, 2007 and held by
the Executive which would otherwise lapse over the next twelve (12) months shall
immediately lapse. All other stock-based grants and awards held by Executive
shall be canceled upon the Termination Date in accordance with their terms.
(iii)    In addition to any other benefits to which Executive may be entitled in
accordance with the Company’s then existing severance policies, the Company
shall, for so long as the Executive, his spouse and beneficiaries remain
eligible for continuation coverage under the law know as COBRA, but not for
longer than one (1) year commencing on the Date of Termination, pay such health
and dental insurance premiums as may be necessary to allow Executive and
Executive’s spouse and dependents to continue to receive health and dental
insurance coverage substantially similar to coverage they received prior to the
Date of Termination. In addition to the foregoing, any payments to which
Executive may be entitled under any employee benefit plan shall also be paid in
accordance with the terms of such plan or arrangement.
         (e)      If Executive’s employment is terminated by the Company for
Cause as provided in Subparagraph 6(c), then the Company shall, through the Date
of Termination, pay Executive his accrued and unpaid Base Salary at the rate in
effect at the time Notice of Termination is given. Thereafter, the Company shall
have no further obligations to Executive except as otherwise expressly provided
under this Agreement. In addition, all stock options held by Executive as of the
Date of Termination shall cease to vest as of the Date of Termination and
Executive shall

5



--------------------------------------------------------------------------------



 



have 30 days from the Date of Termination or the remaining option term, if
earlier, to exercise all such vested stock options. All other stock-based grants
and awards held by Executive shall be canceled upon the Termination Date in
accordance with their terms.
         (f)      Nothing contained in the foregoing Subparagraphs 7(a) through
7(e) shall be construed so as to affect Executive’s rights or the Company’s
obligations relating to agreements or benefits that are unrelated to termination
of employment.
8.      Change in Control Benefit. Upon a Change of Control of the Company the
following provisions shall apply in lieu of, and expressly supersede, the
provisions of Subparagraph 7(d).
         (a)      Change in Control.
            (i)      In the event that within 12 months following a Change of
Control, the Executive terminates his employment for Good Reason or if the
Executive’s employment is terminated by the Company without Cause, the Company
shall pay Executive an amount equal to 1.5 times the sum of (A) Executive’s Base
Salary and (B) the Executive’s cash bonus calculated at an amount equal to the
actual cash bonus that the Executive would have received if the Company had met
all of the aggressive targets in the annual bonus plan that has been approved by
the Board of Directors for the fiscal year in which the change of control
occurred or, if greater, the fiscal year in which the termination of employment
is effective (collectively, the “Severance Amount”). The Severance Amount shall
be calculated by the Company within ten (10) business days following the Date of
Termination and communicated to the Executive in writing and shall then be paid
out in a lump sum within 30 days following the effective date of the Release.
For purposes of this Agreement, “Base Salary” shall mean the annual Base Salary
in effect on the Date of Termination). Anything in this Agreement to the
contrary notwithstanding, if at the time of the Executive’s separation from
service within the meaning of Section 409A of the Code, the Executive is
considered a “specified employee” within the meaning of Section 409A(a)(2)(B)(i)
of the Code, and if any payment that the Executive becomes entitled to under
this Agreement is considered deferred compensation subject to interest,
penalties and additional tax imposed pursuant to Section 409A(a) of the Code as
a result of the application of Section 409A(a)(2)(B)(i) of the Code, then no
such payment shall be payable prior to the date that is the earlier of (i) six
months and one day after the Executive’s separation from service, or (ii) the
Executive’s death. Any such deferred payment shall earn interest calculated at
the short-term applicable federal rate. On or before the Executive’s Date of
Termination, the Company shall make an irrevocable contribution to a rabbi trust
with an independent bank trustee in an amount equal to the amount of such
deferred payment plus interest.
            (ii)     Notwithstanding anything to the contrary in any applicable
option agreement or stock-based award agreement, upon a Change in Control, all
stock options, shares of Restricted Stock and other stock-based awards granted
to Executive by the Company shall immediately accelerate and become exercisable
or non-forfeitable as of the effective date of such Change in Control. Executive
shall also be entitled to any other rights and benefits with respect to
stock-related awards, to the extent and upon the terms provided in the employee
stock option or incentive plan or any agreement or other instrument attendant
thereto pursuant to which such options or awards were granted; and
            (iii)    The Company shall, for so long as the Executive, his spouse
and beneficiaries remain eligible for continuation coverage under the law know
as COBRA, but not for longer than a period of one (1) year commencing on the
Date of Termination, pay such health and dental insurance premiums as may be
necessary to allow Executive, Executive’s spouse and dependents to continue to
receive health and dental insurance coverage substantially similar to the
coverage they received prior to the Date of Termination.
         (b)      Additional Limitation.
            (i)      Anything in this Agreement to the contrary notwithstanding,
in the event that any

6



--------------------------------------------------------------------------------



 



compensation, payment or distribution by the Company to or for the benefit of
the Executive, whether paid or payable or distributed or distributable pursuant
to the terms of this Agreement or otherwise (the “Severance Payments”), would be
subject to the excise tax imposed by Section 4999 of the Code, the following
provisions shall apply:
                    (A)      If the Severance Payments, reduced by the sum of
(1) the Excise Tax and (2) the total of the Federal, state, and local income and
employment taxes payable by the Executive on the amount of the Severance
Payments which are in excess of the Threshold Amount, are greater than or equal
to the Threshold Amount, the Executive shall be entitled to the full benefits
payable under this Agreement.
                    (B)      If the Threshold Amount is less than (x) the
Severance Payments, but greater than (y) the Severance Payments reduced by the
sum of (1) the Excise Tax and (2) the total of the Federal, state, and local
income and employment taxes on the amount of the Severance Payments which are in
excess of the Threshold Amount, then the benefits payable under this Agreement
shall be reduced (but not below zero) to the extent necessary so that the
maximum Severance Payments shall not exceed the Threshold Amount. To the extent
that there is more than one method of reducing the payments to bring them within
the Threshold Amount, the Executive shall determine which method shall be
followed; provided that if the Executive fails to make such determination within
45 days after the Company has sent the Executive written notice of the need for
such reduction, the Company may determine the amount of such reduction in its
sole discretion.
                 (ii)     For the purposes of this Section 8(b), “Threshold
Amount” shall mean three times the Executive’s “base amount” within the meaning
of Section 280G(b)(3) of the Code and the regulations promulgated thereunder
less one dollar ($1.00); and “Excise Tax” shall mean the excise tax imposed by
Section 4999 of the Code, and any interest or penalties incurred by the
Executive with respect to such excise tax.
                 (iii)    The determination as to which of the alternative
provisions of Section 8(b)(i) shall apply to the Executive shall be made by a
nationally recognized accounting firm selected by the Company (the “Accounting
Firm”), which shall provide detailed supporting calculations both to the Company
and the Executive within 15 business days of the Date of Termination, if
applicable, or at such earlier time as is reasonably requested by the Company or
the Executive. For purposes of determining which of the alternative provisions
of Section 8(b)(i) shall apply, the Executive shall be deemed to pay federal
income taxes at the highest marginal rate of federal income taxation applicable
to individuals for the calendar year in which the determination is to be made,
and state and local income taxes at the highest marginal rates of individual
taxation in the state and locality of the Executive’s residence on the Date of
Termination, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes. Any determination by the
Accounting Firm shall be binding upon the Company and the Executive.
          (c)      Definitions. For purposes of this Paragraph 8, the following
terms shall have the following meanings:
          “Change in Control” shall mean any of the following:
            (a)      any “person,” as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Act”) (other than
the Company, any of its subsidiaries, or any trustee, fiduciary or other person
or entity holding securities under any employee benefit plan or trust of the
Company or any of its subsidiaries), together with all “affiliates” and
“associates” (as such terms are defined in Rule 12b-2 under the Act) of such
person, shall become the “beneficial owner” (as such term is defined in
Rule 13d-3 under the Act), directly or indirectly, of securities of the Company
representing forty percent (40%)or more of either (A) the combined voting power
of the Company’s then outstanding securities having the right to vote in an
election of the Company’s Board (“Voting Securities”) or (B) the then
outstanding shares of Company’s common stock, par value $0.01 per share (“Common
Stock”) (other than as a result of an acquisition of securities directly from
the Company); or

7



--------------------------------------------------------------------------------



 



            (b)      persons who, as of the Commencement Date, constitute the
Company’s Board (the “Incumbent Directors”) cease for any reason, including,
without limitation, as a result of a tender offer, proxy contest, merger or
similar transaction, to constitute at least a majority of the Board, provided
that any person becoming a director of the Company subsequent to the
Commencement Date shall be considered an Incumbent Director if such person’s
election was approved by or such person was nominated for election by a vote of
at least a majority of the Incumbent Directors; but provided further, that any
such person whose initial assumption of office is in connection with an actual
or threatened election contest relating to the election of members of the Board
or other actual or threatened solicitation of proxies or consents by or on
behalf of a person other than the Board, including by reason of agreement
intended to avoid or settle any such actual or threatened contest or
solicitation, shall not be considered an Incumbent Director; or
            (c)      the stockholders of the Company shall approve (A) any
consolidation or merger of the Company where the stockholders of the Company,
immediately prior to the consolidation or merger, would not, immediately after
the consolidation or merger, beneficially own (as such term is defined in
Rule 13d-3 under the Act), directly or indirectly, shares representing in the
aggregate more than fifty percent (50%) of the voting shares of the Company
issuing cash or securities in the consolidation or merger (or of its ultimate
parent corporation, if any), (B) any sale, lease, exchange or other transfer (in
one transaction or a series of transactions contemplated or arranged by any
party as a single plan) of all or substantially all of the assets of the Company
or (C) any plan or proposal for the liquidation or dissolution of the Company.
          Notwithstanding the foregoing, a “Change of Control” shall not be
deemed to have occurred for purposes of the foregoing clause (a) solely as the
result of an acquisition of securities by the Company which, by reducing the
number of shares of Common Stock or other Voting Securities outstanding,
increases the proportionate number of shares beneficially owned by any person to
forty percent (40%) or more of either (A) the combined voting power of all of
the then outstanding Voting Securities or (B) Common Stock; provided, however,
that if any person referred to in this sentence shall thereafter become the
beneficial owner of any additional shares of Voting Securities or Common Stock
(other than pursuant to a stock split, stock dividend, or similar transaction or
as a result of an acquisition of securities directly from the Company) and
immediately thereafter beneficially owns forty percent (40%) or more of either
(A) the combined voting power of all of the then outstanding Voting Securities
or (B) Common Stock, then a “Change of Control” shall be deemed to have occurred
for purposes of the foregoing clause (a).
9.       Notice. For purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified mail, return receipt requested, postage prepaid, addressed as follows:

              if to the Executive:
 
      At his home address as shown
 
      in the Company’s personnel records;
 
            if to the Company:
 
      Moldflow Corporation
492 Old Connecticut Path, Ste. 401
Framingham, MA 01701
Attention: Chief Executive Officer
 
       
 
      Copy to: General Counsel

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
10.     Successor to Company. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if

8



--------------------------------------------------------------------------------



 



no succession had taken place. Failure of the Company to obtain an assumption of
this Agreement at or prior to the effectiveness of any succession shall be a
breach of this Agreement and shall constitute Good Reason if the Executive
elects to terminate employment.
11.     Miscellaneous. No provisions of this Agreement may be modified, waived,
or discharged unless such waiver, modification, or discharge is agreed to in
writing and signed by Executive and such officer of the Company as may be
specifically designated by the Board. No agreements or representations, oral or
otherwise, express or implied, unless specifically referred to herein, with
respect to the subject matter hereof have been made by either party which are
not set forth expressly in this Agreement. The validity, interpretation,
construction, and performance of this Agreement shall be governed by the laws of
the Commonwealth of Massachusetts (without regard to principles of conflicts of
laws).
12.     Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.
13.     Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
14.     Arbitration; Other Disputes. In the event of any dispute or controversy
arising under or in connection with this Agreement, the parties shall first try
in good faith for a period of 30 days to settle such dispute or controversy by
mediation under the applicable rules of the American Arbitration Association
before resorting to arbitration. Following such time period, the parties will
settle any remaining dispute or controversy exclusively by arbitration in
Boston, Massachusetts in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator’s award in
any court having jurisdiction. Notwithstanding the above, the Company shall be
entitled to seek a restraining order or injunction in any court of competent
jurisdiction to prevent any continuation of any violation of Paragraph 4 or 5
hereof.
15.     Litigation and Regulatory Cooperation. During and after Executive’s
employment, Executive shall reasonably cooperate with the Company in the defense
or prosecution of any claims or actions now in existence or which may be brought
in the future against or on behalf of the Company which relate to events or
occurrences that transpired while Executive was employed by the Company;
provided, however, that such cooperation shall not materially and adversely
affect Executive or expose Executive to an increased probability of civil or
criminal litigation. The Company shall also provide Executive with compensation
on an hourly basis (to be derived from his Base Salary) for requested litigation
and regulatory cooperation that occurs after his termination of employment, and
reimburse Executive for all costs and expenses incurred in connection with his
performance under this Paragraph 15, including, but not limited to, reasonable
attorneys’ fees and costs.

9



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement effective
on the date and year first above written.

            MOLDFLOW CORPORATION
      By:   /s/ A. Roland Thomas      Its:  President, CEO and Chairman of the
Board of Directors             

            EXECUTIVE
      /s/ Gregory W. Magoon      Gregory W. Magoon           

10